Title: To Thomas Jefferson from Lewis Geanty, 15 January 1802
From: Geanty, Lewis
To: Jefferson, Thomas


          Baltimore, 15 Jan. 1802. He proposes the establishment of a workshop for the fabrication of scientific and mathematical instruments. A former attorney and notary in Saint-Domingue, he was permanent secretary of the royal society of arts and sciences at Cap-Français and a member and presiding officer of the colonial assembly. He fled to the United States as a refugee with his family in 1793. He brought with him a fine collection of instruments for a physics laboratory, some of which he sold to the faculty of the University of Pennsylvania, and, if he is not mistaken, TJ purchased an English and French thermometer from his collection. He hopes to remain in the United States rather than return to Saint-Domingue, which has an inhospitable climate and which he dislikes for other reasons. He has constructed electrical apparatus and is building a set of instruments for a school in Baltimore. He is also interested in teaching a physics course and in writing an elementary treatise on that subject. Hoping that TJ will put him in touch with someone willing to finance the enterprise, he intends to gather superior examples of instruments from Paris and London to use as models. He knows an American clockmaker who has an interest in natural science, and there is now a glassworks in Baltimore with workers who can make flint glass. They could make medicine bottles for sale to help support the instruments factory. He wishes also to publish a periodical that would, in addition to providing information about physics and science, illustrate and promote the apparatus for sale. It will be necessary for him to travel to France and Germany to acquire materials, gather information about procedures, and recruit artisans. Additionally, the establishment of a tinware factory is of importance to the United States, and he could direct such a facility. He has friends in the French government and the National Institute, and he speaks English well enough to carry out his plans.
        